      8:19-cv-00237-HMH         Date Filed 02/26/19      Entry Number 8       Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               ANDERSON DIVISION
                                          )
EURIDIS CASTRO, Individually and as       ) CASE NO.: 8:19-cv-00237-HMH
Personal Representatives of the Estate of )
JULIO CESAR CASTRO PEREZ, Deceased, )
                                          )
              Plaintiff,                  )
v.                                        )       DEFENDANTS’ ANSWER
                                          )            TO COMPLAINT
BENNY G. SHELTON, individually and        )
doing business as BENNY SHELTON           )      [JURY TRIAL DEMANDED]
TRUCKING,                                 )
                                          )
              Defendants.                 )
______________________________________)

       NOW COME Defendants Benny G. Shelton and Benny G. Shelton d/b/a Benny Shelton

Trucking (collectively “Defendants”), by and through the undersigned counsel, and hereby

present this Answer to the Complaint and show the Court as follows:

                                          FIRST DEFENSE

       The Complaint fails to state a claim upon which relief may be granted by this Court;

accordingly, the Complaint must be dismissed pursuant to Rule 12(b)(6), FRCP.

                                     SECOND DEFENSE

       At all times relevant to the allegations in the Complaint, Defendants exercised that degree

of skill and care required of them by law. Further, these Defendants exercised that degree of

skill and care required of them when faced with a sudden emergency created solely by the

negligence of Julio Cesar Castro Perez.

                                      THIRD DEFENSE

       The negligence of Julio Cesar Castro Perez was the sole and proximate cause of the

incident giving rise to Plaintiff’s claims and the Complaint. Any negligence of Defendants,


                                                1
      8:19-cv-00237-HMH          Date Filed 02/26/19       Entry Number 8       Page 2 of 6




which is expressly denied, was less than that of Julio Cesar Castro Perez. To the extent there is a

finding of negligence on the part of Defendants, Plaintiff’s claims and damages must be reduced

by the degree of negligence attributed to Julio Cesar Castro Perez.

                                       FOURTH DEFENSE

       Plaintiff’s claim for punitive damages against Defendants violates their rights as

guaranteed under the Constitutions of the United States and the State of South Carolina.

                                        FIFTH DEFENSE

       Plaintiff’s claim for punitive damages is limited in amount under South Carolina law.

Further, the pleadings and evidence fail to support a claim for such damages.

                                        SIXTH DEFENSE

       There is no causal connection between the actions or inactions of Defendants and the

damages alleged by Plaintiff.

                                      SEVENTH DEFENSE

       The injures and damages alleged by Plaintiff were the result of the sole negligence of

Julio Cesar Castro Perez; therefore, Plaintiff’s claims are barred as matter of law.

                                       EIGHTH DEFENSE

       Defendants reserve the right to assert additional affirmative defenses as may be identified

during the course of further investigation or discovery and as permissible by applicable law.

                                        NINTH DEFENSE

       Defendants respond to the numbered allegations in the Complaint as follows:

       1.      In response to Paragraph 1, Defendants admit a motor vehicle collision occurred

on November 18, 2017 on South Carolina Highway 121 in Saluda County, South Carolina.

Defendants deny the remaining allegations in Paragraph 1.



                                                 2
      8:19-cv-00237-HMH             Date Filed 02/26/19   Entry Number 8      Page 3 of 6




       2.      In response to Paragraph 2, Defendants admit a motor vehicle collision occurred

at approximately 8:03 AM on November 18, 2017 on South Carolina Highway 121 in Saluda

County, South Carolina. Defendants deny the remaining allegations in Paragraph 2.

       3.      Defendants lack sufficient information to form a belief as to the truth of the

allegations in Paragraphs 3, 4 and 5. Therefore, those allegations can neither be admitted nor

denied at this time.

       4.      Defendants deny the allegations in Paragraphs 6 and 7.

       5.      Defendants admit the allegations in Paragraphs 8, 9, 10 and 11.

       6.      In response to Paragraph 12, and upon information and belief, Defendants admit

to the existence of complete diversity of citizenship of the parties.      Defendants deny the

remaining allegations in Paragraph 12.

       7.      Defendants admit the allegations in Paragraph 13.

       8.      In response to Paragraph 14, Defendants refer to the preceding paragraphs of this

Answer and incorporate the same as if fully set forth herein.

       9.      In response to Paragraph 15, and upon information and belief, Defendants admit

Julio Cesar Castro Perez drove a 2009 Honda Civic owned by Euridis Castro at approximately

8:00 AM on November 18, 2017. Defendants lack sufficient information to form a belief as to

the truth of the remaining allegations in Paragraph 15; therefore those allegations can neither be

admitted nor denied at this time.

       10.     Defendants deny the allegations in Paragraph 16.

       11.     In response to Paragraph 17, Defendants admit the collision occurred on Highway

121 in Saluda County and that the particular stretch of highway is comprised of two lanes – one

northbound and one southbound. Defendants deny the remaining allegations in Paragraph 17.



                                                 3
        8:19-cv-00237-HMH        Date Filed 02/26/19      Entry Number 8       Page 4 of 6




        12.     Defendants deny the allegations in Paragraph 18.

        13.     Defendants admit the allegations in Paragraph 19.

        14.     Upon information and belief, Defendants admit the allegations in Paragraph 20.

        15.     Defendants lack sufficient information to form a belief as to the truth of the

allegations in Paragraph 21; therefore, those allegations can neither be admitted or denied at this

time.

        16.     Defendants deny as stated the allegations in Paragraphs 22 and 23.

        17.     Defendants deny the allegations in Paragraphs 24, 25 and 26.

        18.     In response to Paragraph 27, Defendants refer to the preceding paragraphs of this

Answer and incorporate the same as if fully set forth herein.

        19.     Defendants admit the allegations in Paragraphs 28 and 29.

        20.     In response to Paragraph 30, Defendants admit to the existence of certain laws

and regulations, that such laws and regulations applied to Defendants, and that Defendants’

conduct conformed with the same. Defendants deny all additional or inconsistent allegations in

Paragraph 30.

        21.     Defendants deny the allegations in Paragraphs 31 (including all subparts) and 32.

        22.     In response to Paragraph 33, and upon information and belief, Defendants admit

Julio Cesar Castro Perez passed away with beneficiaries.           Defendants deny all remaining

allegations in Paragraph 34, including all allegations of negligence, gross negligence, negligence

per se, carelessness, and willful/wanton acts or omissions attributed to Defendants.

        23.     Defendants deny the allegations in Paragraphs 34 (including all subparts), 35 and

36.




                                                 4
      8:19-cv-00237-HMH           Date Filed 02/26/19       Entry Number 8        Page 5 of 6




       24.      In response to Paragraph 37, Defendants refer to the preceding paragraphs of this

Answer and incorporate the same as if fully set forth herein.

       25.      Defendants admit the allegations in Paragraph 38.

       26.      In response to Paragraph 39, Defendants refer to the language of 49 CFR § 390.11

and represent that the language of this regulation speaks for itself.          Defendants deny all

additional or inconsistent allegations in Paragraph 39.

       27.      Defendants admit the allegations in Paragraph 40.

       28.      Defendants deny the allegations in Paragraph 41.

       29.      Paragraph 42 contains a legal conclusion to which no response is required. To the

extent a response is deemed necessary, Defendants deny the same.

       30.      Defendants deny the allegations in Paragraph 43.

       31.      Defendants admit the allegations in Paragraph 44.

       32.      In response to Paragraph 45, Defendants admit to the existence of certain duties as

provided by applicable law.       Defendants deny all additional or inconsistent allegations in

Paragraph 45.

       33.      Defendants deny the allegations in Paragraph 46 (including all subparts).

       34.      Defendants admit the allegations in Paragraph 47.

       35.      Defendants deny the allegations in Paragraphs 48, 49, 50, 51, 52 and 53.

       36.      In response to the unnumbered paragraph beginning “WHEREFORE” (including

all subparts), Defendants deny Plaintiff’s entitlement to all relief sought therein.

       37.      Defendants deny all allegations not specifically admitted or otherwise responded

to in the preceding paragraphs of this Answer.




                                                  5
        8:19-cv-00237-HMH        Date Filed 02/26/19      Entry Number 8      Page 6 of 6




         WHEREFORE, having fully responded to the Complaint, Defendants respectfully request

the Court dismiss the lawsuit with prejudice and with all costs taxed against Plaintiff.

Defendants further request any additional relief this Court deems just and proper.

         This 26th day of February, 2019.

                                             Respectfully submitted,

                                             CARLOCK, COPELAND & STAIR, LLP

                                                    By:   s/D. Gary Lovell, Jr.
                                                          D. GARY LOVELL, JR.
                                                          Federal Bar No.: 9942
40 Calhoun Street, Suite 400
Charleston, South Carolina 29401-3531                     WILLIAM J. FARLEY, III
Ph: 843-727-0307                                          Federal Bar No.: 12004
glovell@carlockcopeland.com                         Attorneys for Defendants
wfarley@carlockcopeland.com




                                                6

6028816v.1
